Per Curiam.
The court below issued a modification order granting appellee the right to visit his 12 year old son for two weeks at the place of his (appellee’s) choosing. Appellant, who has custody of the child, is the former spouse of the appellee. Appellant claims that the evidence presented below does not support the court’s findings, and in turn that the findings do not support the order.
Review of the evidence discloses that the material findings of the lower court are supported by the evidence. Nor does the record show that the discretion of the court in issuing the order was exercised on grounds or for reasons clearly untenable or to an extent clearly unreasonable, which is the recognized test in this state. Nichols v. Nichols, 134 Vt. 316, 318, 360 A.2d 85, 86 (1976); Lafko v. Lafko, 127 Vt. 609, 619, 256 A.2d 166 (1969).

Judgment affirmed.